        Case 1:19-cv-03526-JPO-JLC Document 51 Filed 10/09/20 Page 1 of 4


                                                                                            10/9/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
CURTIS McDANIEL,                                               :
                                                               :   ORDER
                           Plaintiff,                          :
                                                               :   19-CV-3526 (JPO) (JLC)
                  - against -                                  :
                                                               :
CITY OF NEW YORK, et al.,                                      :
                                                               :
                           Defendants.                         :
--------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.
        On September 21, 2020, pro se plaintiff filed his second amended complaint.

By order dated October 7, 2020, Judge Oetken dismissed certain defendants named

in the complaint who were immune from this lawsuit and directed the Clerk of

Court to amend the complaint to properly name the defendant City of New York.

Dkt. No. 50. Accordingly, the second amended complaint is now ready to be served

on the newly added defendants.

        Because Plaintiff has been granted permission to proceed IFP, he is entitled

to rely on the Court and the U.S. Marshals Service to effect service. Walker v.

Schult, 717 F.3d 119, 123 n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The

officers of the court shall issue and serve all process . . . in [IFP] cases.”); Fed. R.

Civ. P. 4(c)(3) (the court must order the Marshals Service to serve if the plaintiff is

authorized to proceed IFP)). To allow Plaintiff to effect service on Officers Gregory

Welch, Daniel Howell, Patrick Fanning, Kenneth Faulkner, Bobby Wilkins, Thomas

Williams (the “Defendant Officers”) and Howard Leader through the U.S. Marshals

Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process

                                                         1
      Case 1:19-cv-03526-JPO-JLC Document 51 Filed 10/09/20 Page 2 of 4




Receipt and Return form (“USM-285 form”) for each of these defendants. The Clerk

of Court is further instructed to issue a summons and deliver to the Marshals

Service all the paperwork necessary for the Marshals Service to effect service upon

these defendants.

      The addresses for each of these defendants (except for Officer Thomas

William) are attached to the end of this Order. With respect to defendant Officer

William, the pro se plaintiff does not provide an address at which to serve him.

Accordingly, the New York City Law Department, which is the attorney for and

agent of the NYPD and DOC, is directed to ascertain the badge number of Officer

William and the address where that defendant may be served. 1 The Law

Department should provide this information to Plaintiff and the Court by

November 9, 2020, at which time the Court will direct service of the second

amended complaint on Officer William through the U.S Marshals.

      Finally, in light of the City’s August 14, 2020 letter informing the Court that

they will not make any decisions as to their representation of the Defendant

Officers until after each has been served, the Court hereby extends the deadline by

which the City and Quilty must respond to the second amended complaint to no

later than 60 days after the service of the second amended complaint on the



1 If Officer William is a current or former DOC employee or official, the Law
Department should note in the response to this order that an electronic request for
a waiver of service can be made under the e-service agreement for cases involving
DOC defendants, rather than by personal service at a DOC facility. If Officer
William is not a current or former DOC employee or official, but otherwise works or
worked at a DOC facility, the Law Department must provide an address where the
individual may be served.
                                          2
      Case 1:19-cv-03526-JPO-JLC Document 51 Filed 10/09/20 Page 3 of 4




Defendant Officers. This approach will provide the City with the time needed to

make representation decisions as to the Defendant Officers and to file one

consolidated response on behalf of all parties it chooses to represent (rather than

potentially submitting several pleadings piecemeal).

      After the parties respond to the second amended complaint, the Court will

issue an order scheduling an initial conference by telephone to discuss both the

timing and scope of discovery and the possibility of settlement.

      SO ORDERED.
Dated: October 9, 2020
       New York, New York




A copy of this Order has been mailed to:
Curtis McDaniel
NYSID: 00474252R
B&C No. 3491901551
Bare Hill C.F.
Caller Box 20
181 Brand Rd.
Malone, NY 12953




                                          3
  Case 1:19-cv-03526-JPO-JLC Document 51 Filed 10/09/20 Page 4 of 4




              DEFENDANTS AND SERVICE ADDRESSES

1. Officer Gregory Welch, Shield No. 7382
   New York City Police Department
   Emergency Service Unit
   Floyd Bennett Field
   Brooklyn, NY 11234

2. Police Officer Daniel Howell, Shield No. 7279
   New York City Police Department
   32nd Detective Squad
   250 West 135th Street
   New York, NY 10030

3. Police Officer Kenneth Faulkner, Shield No. 4612
   New York City Police Department
   Bronx Robbery Squad
   1086 Simpson Street
   Bronx, NY 10459

4. Officer Patrick Fanning, Shield No. 8581
   New York City Police Department Emergency Service Unit
   Floyd Bennett Field
   Brooklyn, NY 11234

5. Officer Bobby Wilkins, Shield No. 19409
   New York City Police Department
   Emergency Service Unit
   Floyd Bennett Field
   Brooklyn, NY 11234

6. Howard Leader
   11-11 Park Place
   New York, NY 10007




                                     4
